Case 4:18-cv-00298-CVE-JFJ Document 87 Filed in USDC ND/OK on 11/20/19 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OKLAHOMA+

  MICHAEL PARGA, et al.,                          )
  on behalf of themselves and all others          )
                                                  )
  similarly situated,                             )
                        Plaintiffs,               )
                                                  )       Case No.: 18-cv-00298
  vs.                                             )
                                                  )
                                                  )
  TULSA COUNTY, et al.,                           )
                                                  )
                        Defendants.               )


                        DEFENDANTS’ JOINT SUGGESTION OF DEATH

         Defendants, by and through counsel, pursuant to Federal Rule of Civil Procedure 25,

  hereby give notice that Plaintiff Michael Parga died on or about October 26, 2019. Plaintiff’s

  counsel has advised counsel for Defendants that they do not anticipate any delay in this matter

  while they are determining their desired course of action.

  Dated: November 19, 2019


  Respectfully submitted,

  s/ Stefanie E. Lawson                  .                 s/ Douglas A. Wilson               .
  STEFANIE E. LAWSON, OBA#22422                           (Signed by filing attorney with
  ERIN M. MOORE, OBA#20787                                permission from attorney)
  Assistant Attorney General                              Douglas A. Wilson, OBA No. 13128
  Oklahoma Attorney General’s Office                      Assistant District Attorney
  Litigation Division                                     Tulsa County District Attorney’s Office
  313 NE 21st Street                                      500 S Denver Ave., Ste 832
  Oklahoma City, OK 73105                                 Tulsa, OK 74103
  Telephone: (405) 521-3921                               (918) 596-8795
  Facsimile: (405) 521-4518                               douglas.wilson@tulsacounty.org
  Email: stefanie.lawson@oag.ok.gov                       Attorney for the Board of County
  Email: erin.moore@oag.ok.gov                            Commissioners of the County of
  Attorneys for Defendant Musseman and                    Tulsa, and Vic Regalado, Tulsa
  Special Judges (collectively Defendant                  County Sheriff, in his official
  State Judges)                                           capacity

                                                      1
Case 4:18-cv-00298-CVE-JFJ Document 87 Filed in USDC ND/OK on 11/20/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 20th day of November, 2019, I electronically transmitted the
  foregoing document to the Clerk of Court using the ECF System for filing and I further certify that
  on this date a true and correct copy of the foregoing was served on following who are ECF
  registrants:

   Kristina Saleh                                     Charles Gerstein
   Hayley Horowitz                                    Laura Gaztambide Arandes
   Still She Rises, Tulsa                             Ryan Downer
   567 E. 36th Street North                           Civil Rights Corps
   Tulsa, OK 74106                                    1601 Connecticut Ave. NW
   Kristinas@stillsherises.org                        Suite 800
   hayleyh@stillsherises.org                          Washington, DC 20009
   Attorneys for Plaintiffs                           charlie@civilrightscorps.org
                                                      alec@civilrightscorps.org
                                                      dami@civilrightscorps.org
                                                      Attorneys for Plaintiffs

  Douglas Allen Wilson
  DA Office Tulsa-900
  500 S Denver Ave Ste 900
  Tulsa, OK 74103-3832
  Attorney for Defendant Regaldo and
  Board of County Comm of County of Tulsa



                                                        s/Stefanie E. Lawson
                                                        Stefanie E. Lawson




                                                  2
